In view of the foregoing circumstances, the Full Commission hereby Orders the deposition of Dr. Rostand to be taken within 45 days of the date of this Order in order that his testimony be admitted into evidence pursuant to N.C. Gen. Stat. § 97-89.
Further, plaintiff is hereby Ordered pursuant to N.C. Gen. Stat. § 97-27 to submit himself to an examination by a duly qualified physician designated and paid for by the employer. Such examination to be scheduled as soon as possible shall take place at a reasonable time and place. Thereafter, it is Ordered that of the deposition of the examining physician be taken as soon as practicable.
Therefore, the record shall remain open in this case until the parties comply with the above Commission Orders and the transcripts of the depositions are submitted. After the parties comply with such Orders, the record will be closed and this case shall be rescheduled before the Full Commission in due course.
                                  S/ ________________________ DIANNE C. SELLERS COMMISSIONER
CONCURRING:
S/ ________________________ J. RANDOLPH WARD COMMISSIONER
S/ ________________________ LAURA K. MAVRETIC COMMISSIONER